ORDER
Goldberg, Judge:
On October 28,1996, a Stipulation of Dismissal regarding this consolidated case was filed with this Court. A number of parties to the case did not sign the stipulation. Accordingly, on October 30, 1996, the Court ordered that any parties opposing dismissal of the case file papers with the Court no later than December 9,1996, showing cause why the case should not be dismissed. No parties have responded to the Court’s order of October 30. It is hereby,
Ordered that Consolidated Case No. 91-10-00720 is dismissed.